Exhibit CHANGE OF CONTROL AGREEMENT THIS CHANGE OF CONTROL AGREEMENT, dated as of July 31. 2008 is between ARI Network Services, Inc. (the "Company") and Robert J. Hipp (the "Employee"). WITNESSETH: WHEREAS, the Employee has been employed by the Company since January 26. 2007 and currently serves as its Chief Technology Officer; and WHEREAS, the Board of Directors of the Company has determined that it wishes to assure the continued availability of the Employee as Chief Technology Officer of the Company by entering into this Change of Control Agreement (the "Agreement"); and WHEREAS, the Board of Directors of the Company wants to assure that, in the event of a Change of Control (as hereinafter defined), the Employee's service to the Company will be recognized. NOW.
